Cline, Judge:
These are appeals for reappraisement of cotton cloth imported from Mexico. At the trial counsel for the parties submitted the cases on the following stipulation:
*321Mr. Kelly: It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise involved herein at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, is as follows: 46.7 centavos Mexican money per meter, plus taxes at .88 per cent, plus packing at 5.75 pesos Mexican money per bale.
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation.
it is further agreed that this case may be submitted on the foregoing stipulation.
Mr. Welsh: The Government so agrees and stipulates. The Government’s agreement and stipulation is based upon the advice and the consent of the appraiser, Mr. Bower, who is present in court.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is 46.7 centavos Mexican money per meter, plus taxes at .88 per centum, plus packing at- 5.75 pesos Mexican money per bale.
Judgment will be rendered accordingly.